           Case 1:21-cv-00490-VEC Document 21 Filed 04/16/21 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/16/2021
 -------------------------------------------------------------- X
 GLOBAL CAPITAL PARTNERS FUND LLC,                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   21-cv-0490 (VEC)
                                                                :
 WE WOULD AGRICULTURAL HOLDINGS LP, :                                    ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 16, 2021, an initial pretrial conference was held in this case;

        IT IS HEREBY ORDERED THAT: No later than April 20, 2021, the parties are directed

to submit a joint letter indicating whether the parties agree that this action should be stayed

pending arbitration. The letter must also identify the members of Global Capital Partners Fund

LLC and We Would Agricultural Holdings LP and their respective citizenships. If any of the

members is, itself, an LLC or LP, the letter must identify those members and their citizenship as

well.



SO ORDERED.
                                                           ________________________
Date: April 16, 2021                                          VALERIE CAPRONI
      New York, New York                                    United States District Judge
